Citation Nr: 0412916	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  01-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a chronic acquired 
ear disorder claimed as ear aches.

3.  Entitlement to service connection for a skin disorder of 
the legs.

4.  Entitlement to service connection for a heart murmur.

5.  Entitlement to service connection for herpes 
progenitalis.

6.  Entitlement to service connection for granulomatous lung 
disease.

7.  Entitlement to service connection for simple myopia.

8.  Entitlement to an initial rating in excess of 10 percent 
for service-connected thoracolumbar strain.

9.  Entitlement to an initial compensable rating for service-
connected scar of the right eyebrow.

10.  Entitlement to a compensable rating for bilateral 
hearing loss. 

11.  Entitlement to a compensable rating for a burn scar of 
the left hand.  

12.  Entitlement to service connection for upper respiratory 
infection.

13.  Entitlement to service connection for bronchitis.

14.  Entitlement to bilateral shoulder disabilities.

15.  Entitlement to bilateral leg pains.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active duty from August 1968 to September 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Boise, Idaho, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted entitlement to service 
connection for thoracolumbar strain (claimed as legs and 
shoulder pains), evaluated as 10 percent disabling from June 
1999; for a scar of the right eyebrow (claimed as cyst 
removal), evaluated as noncompensable from June 1999; 
continued noncompensable evaluations for a left hand burn 
scar, and for bilateral hearing loss; and denied entitlement 
to service connection for sinusitis, otitis media, skin 
disorder of the legs, a heart disability, and herpes as not 
well grounded.  The RO also denied entitlement to service 
connection for lung disease and simple myopia.  The veteran 
disagreed with all issues of the November 1999 rating 
decision, eleven issues in all.  

This matter also arises from an April 2002 rating decision 
wherein, in pertinent part, the RO denied entitlement to 
service connection for an upper respiratory condition, 
bronchitis, bilateral shoulder disabilities and bilateral leg 
pain.  

The issues of entitlement to service connection for lung 
disease, simple myopia, an upper respiratory condition, 
bronchitis, bilateral shoulder disabilities and bilateral leg 
pain, compensable evaluations for scar of the right eyebrow, 
bilateral hearing loss, burn scar of the left hand, and 
increased evaluation for thoracolumbar strain are REMANDED to 
the RO via the Veterans Benefits Administration Appeals 
Management Center (VBA AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.  

The Board notes that although the issue of entitlement to 
service connection for a scar of the lower dorsal spine was 
included in the June 2003 supplemental statement of the case, 
the RO granted entitlement to service connection for a scar 
of the lower dorsal spine in an April 2002 rating decision 
and notified the veteran of this decision by a letter dated 
in the same month.  Thus, the Board does not have 
jurisdiction of this issue.


FINDINGS OF FACT

1.  The veteran's otitis media in service was acute and 
transitory and resolved with treatment.

2. There is no competent medical evidence of a current 
diagnosis of a chronic acquired ear disorder. 


CONCLUSION OF LAW

A chronic acquired ear disorder claimed as earaches was not 
incurred in or aggravated as a result of service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2003).

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  

The United States Court of Appeals for Veteran Claims (Court) 
held, in part, in Pelegrini v. Principi, 17 Vet. App. (2004), 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The initial AOJ decision in this case was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that the Court's decision in Pelegrini is incorrect 
as it applies to cases where the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below. 

Claims for multiple issues were received in June and July 
1999.  Thereafter, in a rating decision dated in November 
1999, in pertinent part, the issues of entitlement to service 
connection for otitis media was denied as a well grounded 
claim had not been submitted.  Only after that rating action 
was promulgated did the AOJ, in January 2002, provide notice 
to the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  

Because the VCAA notice on this issue was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (2004) (There is no implicit 
exemption for the notice requirements contained in 38 U.S.C. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant on January 2002 
was not given prior to the first AOJ adjudication of the 
claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The RO notified the veteran by a letter dated in January 2002 
of the provisions of the VCAA, in pertinent part, with regard 
to the issue of entitlement to service connection for otitis 
media claimed as earaches that had been denied as not well-
grounded claims.  The Court's decision in Pelegrini also 
held, in part, that a VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

Although the VCAA notice letter that was provided to the 
appellant did not specifically contain notification to submit 
any evidence in the veteran's possession that pertains to the 
claim, the "fourth element", this did not result in 
prejudicial error in this case.  38 C.F.R. § 3.159(b) (2003); 
see VAOPGCPREC 1-2004.  The Board finds that the appellant 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The veteran was 
specifically notified by letter dated in January 2002 that VA 
would help to obtain all relevant evidence such as medical 
records, employment records, or records in the custody of a 
federal agency.  He was advised that it was his 
responsibility to submit information about the records so 
that the RO could request them from the person or agency that 
had them.  He was advised to provide a properly executed 
release so that VA could request the records for him.  He was 
advised of the evidence needed to substantiate his claim and 
of the evidence he needed to submit.  He was further advised 
to tell VA about any additional information or evidence that 
he wanted VA to try to get for him.    

The appellant has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by the November 1999 rating decision and a January 2001 
statement of the case.  Although initially the claim was 
denied as a well-grounded claim had not been submitted, a 
concept eliminated by the VCAA, the RO reconsidered his claim 
on the merits under the provisions of the VCAA.  The veteran 
was advised of this in an April 2002 rating decision and in a 
supplemental statement of the case issued in May 2002.  The 
claimant has been offered the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Thus, VA's duty to 
notify has been fulfilled.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO secured 
military medical records and the veteran was afforded a VA 
examination.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of the claim within 30 days.  The RO further 
advised the appellant that if no additional information and 
evidence had been received within that time, a decision would 
be made on the claim.  These advisements are in compliance 
with current statutes.  See Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112) (permits VA to 
adjudicate a claim within a year of receipt.)  This provision 
is retroactive to November 9, 2000, the effective date of the 
VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.   

II.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran was treated for 
otitis media in December 1976 and in May 1977.  At an October 
1978 annual flight physical, the examiner noted that the 
veteran had external otitis in 1976 that was treated and 
there were no sequelae.  An August 1979 examination revealed 
that his ears were within normal limits.  In November 1980, 
he had fluid in his left ear and the right ear was clear when 
he had other symptoms and the diagnosis was rule out strep.  
He had periodic physicals to maintain his flight status and 
these were negative for a chronic acquired ear disorder.  In 
October 1987, an otoscopy examination was within normal 
limits, bilaterally.  At his July 1988 retirement 
examination, the veteran denied having had or having at that 
time ear trouble.  The clinical evaluation was normal for the 
internal and external canals anearachesms.  

At a January 1989 VA C&P examination, the veteran had no 
complaints of earaches and the examination revealed normal 
tympanic membranes.  The audiological case history regarding 
hearing loss noted a one time occurrence of an ear infection.  
At an August 1999 VA C&P examination, there were no 
complaints, findings or diagnosis of an ear disorder.

Private medical records from the Kootenai Medical Center show 
that an April 1998 examination revealed that the veteran's 
tympanic membranes were normal bilaterally.  In May 1999, his 
tympanic membranes were clear.  

Records from Fairchild Air Force Base show that a May 2002 
examination of his ears revealed that the external auditory 
canal was normal, the tympanic membranes were normal, the 
pinnae were normal and there was no effusion, redness, or 
drainage.  In February 2003, the clinic note shows that the 
external auditory canal was normal.

After a thorough review of the entire record, the evidence 
does not show that the veteran has a chronic acquired ear 
disorder related to active service.  Our review finds that 
the veteran was treated in service on two occasions for 
otitis media.  Subsequent medical evidence of record is 
negative for complaints, findings or diagnosis of an ear 
disorder in service.  At his July 1988 retirement 
examination, the veteran reported that he did not have ear 
trouble on his Report of Medical History.  Based on these 
findings, the Board concludes that the veteran's otitis media 
was acute and transitory and resolved with treatment during 
service.  Therefore, the Board finds that a chronic acquired 
ear disorder was not shown during service.  See 38 C.F.R. 
§ 3.303 (2003).

Initially, the veteran claimed chronic earaches related to 
service.  The Board has considered the veteran's statements.  
The veteran is competent as a layperson to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  The veteran is not, however, competent 
to offer medical opinion as to cause or etiology of the 
claimed disability as there is no evidence of record that the 
veteran has specialized medical knowledge.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The veteran has claimed chronic earaches, which are a 
symptom.  There is no medical evidence of record of an 
underlying disability, which can account for the symptom 
alleged.  Since service, there is no medical evidence of 
record of complaints, findings or diagnosis of an ear 
disorder that can be related to service.  Additionally, in 
order to prevail on a claim for service connection, there 
must be current evidence of the claimed disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  There is no 
competent medical evidence of a current diagnosis of otitis 
media or a chronic ear disorder.  

Based on review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
entitlement to service connection for a chronic acquired ear 
disorder.  There is no competent medical evidence that the 
veteran currently has a chronic acquired ear disorder which 
has been linked to service or to a service-connected 
disability.  No probative, competent medical evidence exists 
of a relationship between any currently claimed ear disorder 
and any alleged continuity of symptomatology.  Voerth v. 
West, 13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. 
App. 60 (1990); Savage v. Gober, 10 Vet. App. 488 (1997).  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for a 
chronic acquired ear disorder claimed as earaches are denied.


ORDER

Entitlement to service connection for a chronic ear disorder 
claimed as earaches are denied.  


REMAND

As noted above, the VCAA redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  The Court has held that section 
5103(a), as amended by the VCAA and § 3.159(b), as recently 
amended, require VA to inform a claimant of which evidence VA 
will provide and which evidence the claimant is to provide, 
and remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  However, a 
letter advising the veteran of this information has not been 
sent on the following issues on appeal: an initial 
compensable rating for scar of the right eyebrow, an initial 
rating in excess of 10 percent for thoracolumbar strain, 
compensable ratings for bilateral hearing loss and burn scar 
of the left hand, and entitlement to service connection for 
lung disease, simple myopia, an upper respiratory condition, 
bronchitis, bilateral shoulder disabilities and bilateral leg 
pain.  A remand is required for issuance of a development 
letter consistent with the notice and assist requirements.

The Board notes that the June 2003 supplemental statement of 
the case indicated that all the issues listed were on appeal, 
however, our review does not find that the veteran initiated 
an appeal on the issues of entitlement to service connection 
for an upper respiratory condition, bronchitis, bilateral 
shoulder disabilities and bilateral leg pain.  The RO should 
determine if these issues are in appellate status.  

In addition, the veteran claims that he has a skin disorder 
on his legs due to chemical burns sustained in Vietnam in 
1969 while conducting defoliation missions.  He described his 
legs as looking tan in splotches on the front of both calves.  
Hair did not grow there and when his legs were scratched or 
cut they were very tender and took longer than normal to 
heal.  His wife also wrote that the veteran's legs look like 
he has a very splotchy tan in spots all during the year.  A 
cut or scratch on either leg was very slow to heal, more so 
in the winter than in the summer.  According to the veteran's 
DD 214, he was awarded the Vietnam Campaign Medal and Vietnam 
Service Medal with one Silver Star indicating service in 
Vietnam.  Applicable law and regulations provide that a 
veteran who, during active service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  The record does 
not show that the veteran has been afforded an Agent Orange 
Protocol examination.  

Furthermore, the veteran claims that he developed a severe 
sinus condition due to all the upper respiratory infections 
he had during his service.  Service medical records show that 
the veteran complained on several occasions of sinus 
congestion when he was diagnosed with upper respiratory 
infections, flu, and rule out strep throat.  At his annual 
flight physicals, the veteran denied having sinusitis and the 
examination reports show that his sinuses were clinically 
evaluated as normal.  At his July 1988 retirement 
examination, the veteran reported having had sinusitis and 
hay fever.  The examiner noted seasonal hay fever flare-ups 
with sinusitis; however, his sinuses were normal.  At an 
August 1999 VA examination, the diagnoses included chronic 
sinus and upper respiratory congestion.  

Regarding his claim for entitlement to service connection for 
a heart murmur, the veteran claims that in 1979 he was told 
that he had a systolic ejection murmur in his heart and was 
grounded for a week or two.  Service medical records show 
that the veteran was afforded multiple echocardiograms in 
service and all were within normal limits to include one 
dated in October 1979, in October 1980 and several 
thereafter.  At the January 1989 VA C&P examination, clinical 
findings included a gallop and click; however, recent private 
medical records show the heart was of regular rate and rhythm 
with no detected murmur or gallop.  

Service medical records show that the veteran was seen for 
vesicular lesions on penis shaft and herpetic form lesions on 
his left arm.  Diagnoses included herpes progenitalis and 
herpetic lesions.  At a March 1977 examination, it was noted 
that the veteran had gonorrhea in 1969 with no sequelae.  At 
his July 1988 retirement examination, the veteran reported 
having had venereal disease.  His genitourinary system was 
clinically evaluated as normal.  The veteran claims that he 
has had recurrent herpes lesions from the onset in 1972 until 
the present and that he has scars on his penis from the 
numerous times the disease has recurred in his life.  He 
explained that once he knew what it was and how to treat it 
he did not go on sick call.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  He must also be informed 
of the appropriate time limitation within 
which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file. 

2.  The VBA AMC should request the veteran's 
service personnel records.  

3.  After completing numbers 1-2 above to 
the extent possible, the VBA AMC should 
schedule the veteran for an Agent Orange 
Protocol examination.  The claims file 
must be made available to the examiner 
and the examiner should state that the 
claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
The examiner must express an opinion as 
to is it at least as likely as not that 
any skin disorder(s) of the leg, 
bilaterally, found on examination is 
(are) etiologically or causally related 
to exposure to Agent Orange or any 
incident of service origin.  The examiner 
should also express an opinion as to is 
it at least as likely as not that any 
upper respiratory infection found on 
examination is etiologically or causally 
related to exposure to Agent Orange or 
any incident of service origin.  Any 
opinions expressed should be accompanied 
by a complete rationale.

4.  After completing numbers 1-2 above 
to the extent possible, the VBA AMC 
should schedule the veteran for a VA 
genitourinary examination to determine 
the etiology of any current 
genitourinary disorder or the presence 
of residuals of herpes progenitalis that 
occurred in service.  The claims file 
must be made available to the examiner 
and the examiner should state that the 
claims file was reviewed.  The 
examination should include any special 
diagnostic tests that are deemed 
necessary for an accurate assessment.  
The genitourinary examiner must express 
an opinion as to (1) is it at least as 
likely as not that any genitourinary 
disorder(s) found on examination is 
(are) etiologically or causally related 
to any incident of service origin and 
(2) whether there are residuals present 
from the herpes progenitalis that 
occurred in service.  Any opinions 
expressed should be accompanied by a 
complete rationale.

5.  After completing numbers 1-2 above 
to the extent possible, the VBA AMC 
should schedule the veteran for a VA 
cardiology examination to determine the 
etiology of any current cardiology 
disorder.  The claims file must be made 
available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The cardiologist 
must express an opinion as to is it at 
least as likely as not that any 
cardiology disorder(s) found on 
examination is (are) etiologically or 
causally related to any incident of 
service origin.  Any opinions expressed 
should be accompanied by a complete 
rationale.

6.  After completing numbers 1-2 above to 
the extent possible, the VBA AMC should 
schedule the veteran for examination to 
determine the etiology of any current 
sinus disorder.  The claims file must be 
made available to the examiner and the 
examiner should state that the claims 
file was reviewed.  The examination 
should include any special diagnostic 
tests that are deemed necessary for an 
accurate assessment.  The ENT examiner 
must express an opinion as to is it at 
least as likely as not that any sinus 
disorder(s) found on examination is (are) 
etiologically or causally related to any 
incident of service origin.  It should be 
pointed out that the veteran is currently 
service-connected for allergic rhinitis.  
Any opinions expressed should be 
accompanied by a complete rationale.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and/or VBA AMC.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



